Judgment, Supreme Court, New York County (James Yates, J.), rendered March 29, 1996, as amended April 7, 1997, convicting defendant, after a jury trial, of attempted sexual abuse in the first degree and endangering the welfare of a child, and sentencing him to an intermittent term of imprisonment of three weekends concurrent with five years probation, and order, same court and Justice, entered on or about April 7, 1997, which denied defendant’s motion to vacate the judgment pursuant to CEL 440.10, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury, and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The record, including the evidence adduced at the hearing on *116defendant’s motion to vacate the judgment, establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Hobot, 84 NY2d 1021, 1024 [1995]; see also Strickland v Washington, 466 US 668 [1984]). In particular, the record supports the hearing court’s findings concerning the circumstances of the discussion between defendant and trial counsel as to defendant’s possible interest in waiving a jury trial. Concur—Tom, J.P., Mazzarelli, Saxe and Marlow, JJ.